Citation Nr: 1452720	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a neck disorder.

2. Entitlement to service connection for a neck disorder.

3. Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979 and from March 1980 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The claims file was subsequently transferred to the RO in Houston, Texas.

The Veteran testified before the undersigned at a September 2013 video-conference hearing.  A hearing transcript is included in the electronic claims file.

The issues of entitlement to service connection for a neck disorder and a right shoulder disorder are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the claimant if further action is required.


FINDINGS OF FACT

1. The August 2004 rating decision denied the claim of entitlement to service connection for a neck injury; the Veteran did not file a notice of disagreement (NOD) to appeal the decision.

2. Evidence received since the August 2004 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a neck disorder.


CONCLUSIONS OF LAW

1. The August 2004 rating decision denying service connection for a neck disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been received to reopen the service connection claim for a neck disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits).  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because the Veteran's service connection claim for a neck disorder has been reopened, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).




"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that reopening of the claim is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In August 2004, the RO denied the Veteran's claim of service connection for a neck disorder because there was no evidence that a cervical spine or neck injury had occurred during service.  The Veteran was notified of the decision in an August 2004 letter.  He did not initiate appellate review by submitting an NOD.  See 38 C.F.R. § 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for submitting an NOD and initiating an appeal).  The August 2004 decision became final after a year.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

New evidence has been received since the August 2004 rating decision that is material to the Veteran's service connection claim.  In a letter dated February 2010, a fellow service member stated that he met the Veteran during his active duty service in Germany and that the Veteran stated at the time that he had had "a bad fall at his last duty station."  In a letter dated March 2010, the Veteran's parents stated that they had been notification that the Veteran had injured himself when he fell from a stationary airplane while he was stationed at Soesterberg Air Force Base in the Netherlands.  See also September 2013 Hearing Transcript.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran injured his neck during service.

New and material evidence has been submitted to reopen the claim of a neck disorder.  See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for a neck disorder is reopened, to the extent the appeal is granted. 


REMAND

Although newly-submitted factual reports are presumed credible for the purposes of reopening a claim, the presumption of credibility does not survive post-reopening. Instead, VA must assess its credibility as with all other evidence. 

A VA examination is required and the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any private medical records (PMRs) or non-medical evidence that is not included in the claims file.

Advise the Veteran to obtain medical records from Dr. Martino and Dr. Droleski that relate to any treatment for a neck and/or right shoulder disorder shortly after the Veteran's separation from service.

If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA medical records (VAMRs) dating from December 2011 forward and associate them with the claims file.

3. Obtain the Veteran's personnel records for his periods of active service in the U.S. Air Force (December 1975 to December 1979; March 1980 to August 1980), to include any records related to the Veteran's overseas service.  

IF NO PERSONNEL RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY.  Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to, "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).



4. Obtain the Veteran's employment records, to include any medical examinations, from the Chemung County Sheriff's Department for a two year period beginning in the spring of 1982.

5. Schedule a VA examination with an opinion as to whether the Veteran's neck disorder relates to his military service.  The entire claims file, to include a copy of this REMAND, should be made available to the examiner, who must note its review. THE EXAMINER MUST UNDERTAKE AN INTERVIEW WITH THE VETERAN, AND REVIEW THE SERVICE MEDICAL RECORDS THAT ARE PRESENTLY IN THE FILE OR THOSE THAT MAY BE ADDED AS A RESULT OF THIS REMAND. 

a. The VA examiner must opine as to whether the Veteran's neck disorder is consistent with his in-service injuries: 1) in the Netherlands (reportedly due to falling off of a stationary airplane) and 2) in Germany (due to lifting computer equipment), resulting in his service-connected low back disability.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:




July 1979 Narrative Summary (service treatment records-STRs), noting medical problems such as low back pain and bilateral calf atrophy and diagnosing mild spondylolisthesis at L5-S1, but not mentioning any neck pain.

January 1980 Report of Medical Examination for Disability Evaluation, mentioning chronic low back pain radiating into the lower extremities, but not indicating neck problems.

February 1980 STRs, stating that the Veteran's "only trouble in service was his back and legs" and that "[h]e had no other serious illness" except measles.  See also December 1980 Report of Medical Examination for Disability Evaluation.

May 1980 Report of Medical History, noting that Dr. Droleski removed the Veteran's tonsils in 1964/65 and that the Veteran saw a private physician after his initial separation from duty.  See May 1980 Narrative Summary.

July 1980 Reports of Medical Examination and History, stating that the Veteran is "fine except for my back," which was injured in Summer 1979.

January 1981 STRs, noting no other symptoms except for back and left lower extremity pain and a normal examination of the Veteran's neck.

September 1981 Reports of Medical Examination and History, noting recurrent back pain (i.e., diagnosing traumatic spondylolisthesis), but no neck pain.

August 1983 Statement, reporting that the Veteran worked as a corrections officer for a period beginning in April 1982.

September 1983 private medical records (PMRs), documenting the Veteran's lumbosacral fusion and hemi-laminectomy L5-S1.

January 1985 PMRs, indicating that the Veteran had neck problems in or around October 1984.

December 1988 radiology report finding a normal cervical spine.

June 1991 Report of Medical Examination for Disability Evaluation, stating that the Veteran has experienced neck pain since 1979.  See also March 1987 Report of Medical Examination for Disability Evaluation.



December 1998 VA medical records (VAMRs), noting trauma to the low back resulting in degenerative joint disease and cervical spine disease.

June 1999 VAMRs (MRI), noting a small paracentral to the right disk herniation at the C6-C7 level.

February 2001 PMRs, stating that the Veteran had an in-service injury that affected his neck and that his neck pain worsen after he was hit by a deer in October 2000.

March 2001 PMRS, diagnosing the Veteran as having cervical radiculopathy with C6-7 disc herniation.

January 2002 PMRs, reporting that any movement of the head results in blinding pain.

January 2003 VAMRs, noting that the Veteran has had "a 23-year history of low back and neck pain since an injury sustained while loading a truck while in service."

January 2003 VAMRs (diagnostic tests), showing an unremarkable examination of the cervical spine.

September 2003 Statement, reporting that the Veteran's neck pain is getting worse.  See also November 2002 Statement.

April 2004 PMRs, reporting that the Veteran's neck problems began a few years after his lumbar spine injury in 1979 and became progressively worse in the 1980s.

May 2004 PMRs, diagnosing the Veteran as having cervical facet joint syndrome.

June 2004 VA Examination Report, stating that the Veteran has had cervical and lumbar spine problems since he injured his low back in 1978, his symptoms were asymptomatic for a five-year period subsequent to the injury, and that his "chronic cervical and lumbar back pain . . . are remotely associated with a[] [past] injury."

October 2004 PMRs (MRI), finding a large disc extrusion at C6-7 and multi-level mild disc bulges that do not result in significant central canal narrowing.

October 2004 PMRs, reporting that in September 2004 the Veteran fell and reinjured his neck, that the Veteran's neck pain travels down his right arm, that the Veteran underwent cervical spine surgery in June 2004, and that he has cervical facet syndrome.

May 2006 PMRs, noting degenerative changes at C6-7 with no central canal stenosis or disc herniation.

February 2008 PMRs, stating that the Veteran's cervical pain "started approximately five years ago when he fell while mowing his side yard."

April 2009 Statement, testifying that the Veteran injured his neck when he fell off of an aircraft while serving in the Netherlands, his neck pain has become more pronounced over time, and that he has had a cervical laminectomy.

July 2009 VA Examination Report, finding no abnormality of the musculature of cervical spine.

Witness statements dated February and March 2010, stating that the Veteran had had a bad fall while he was stationed in Soesterberg Air Force Base in the Netherlands.

October 2011 PMRs, observing an increase in neck pain and decreased strength in both shoulders.

September 2013 Hearing Transcript, testifying that the Veteran injured his neck in service.

c. The examiner must provide COMPLETE AND DETAILED explanations for the requested opinions.  The explanations must be based on the examiner's clinical experience and medical expertise, and on established medical principles.  If the requested medical opinions cannot be given, the examiner must state the reason(s) why.

6. Schedule a VA examination with an opinion as to whether the Veteran's right shoulder disorder relates to his military service.  The entire claims file, to include a copy of this REMAND, should be made available to the examiner, who must note its review. 

a. The VA examiner must opine as to whether the Veteran's right shoulder disorder is consistent with his in-service injuries: 1) in the Netherlands (reportedly due to falling off of a stationary airplane) and 2) in Germany (due to lifting computer equipment), resulting in his service-connected low back disability.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

July 1979 Narrative Summary (STRs), noting medical problems such as low back pain and bilateral calf atrophy, but no mention of right shoulder problems.

February 1980 STRs, stating that the Veteran's "only trouble in service was his back and legs" and that "[h]e had no other serious illness" except measles.  See also December 1980 Report of Medical Examination for Disability Evaluation.

July 1980 Reports of Medical Examination and History, indicating no shoulder problems in service.

January 1981 STRs, noting "normal development and function" throughout all four extremities, except the left lower extremity.

September 1981 Report of Medical Examination and History, denying shoulder problems and stating that the Veteran is "in good health."

July 1984 PMRs, noting that the Veteran's right shoulder problems are due to a likely rotator cuff injury.

December 1998 VAMRs, noting that the Veteran reportedly injured the ligaments and cartilage in his right shoulder due to a fall in the mid-1970s and that his current pain shoots down his arm from his neck.

April 2002 PMRs, diagnosing the Veteran as having rotator cuff sprain with associated disorder of the bursae and tendons, which is complicated by neuritis, neuralgia.

September 2003 Statement, claiming that the Veteran's shoulder pain is getting worse.

May 2004 PMRs, diagnosing the Veteran as having a right rotator-cuff tear.

October 2004 PMRs, reporting that the Veteran has a history of rotator cuff injury to his right shoulder.

November 2004 PMRs, noting that the Veteran received pain management in the past and had "recently developed severe pain down the right arm and clinical evidence of a right C7 radiculopathy."

April 2006 PMRs, finding that the Veteran's neck pain "is basically along the right side, getting into the right shoulder and arm."

May 2006 PMRs, noting that the Veteran was recently diagnosed as having a right rotator cuff tear.

June 2006 PMRs, reporting that the Veteran has: had "significant R shoulder problems for quite some time" and "apparently had a dislocation of the shoulder remotely in the past and during his service in the Air Force was told he had a rotator cuff tear"; "mild shoulder pain" that became exacerbated after service; and been diagnosed as having right shoulder impingement syndrome and AC arthropathy.  See also November 2006 PMRs.

October 2006 PMRs (MRI), showing mild degenerative arthropathy of the acromioclavicular joint, no evidence of rotator cuff impingement, and a small rotator cuff thickness tear.

November 2006 PMRs, right shoulder surgery (impingement and AC arthropathy right shoulder with probable small rotator cuff tear).

April 2009 Statement, testifying that the Veteran injured his right shoulder when he fell off of an aircraft while serving on active duty in the Netherlands and that his symptoms have worsened over time.

Witness statements dated February and March 2010, stating that the Veteran had had a bad fall while he was stationed in Soesterberg Air Force Base in the Netherlands.

September 2013 Hearing Transcript, testifying that the Veteran injured his right shoulder in service.

c. The examiner must provide a COMPLETE AND DETAILED explanation for the requested opinions.  The explanations must be based on the examiner's clinical experience, medical expertise, and established medical principles.  If the requested medical opinions cannot be given, the examiner must state the reason(s) why.

7. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing ADEQUATE EXPLANATIONS IN SUPPORT OF THE REQUESTED OPINIONS.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

8. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a neck disorder and right shoulder disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


